Colonel Clifton Hoskins and /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 11, 2014

                                    No. 04-13-00859-CV

                                   Leonard K. HOSKINS,
                                         Appellant

                                               v.

                        Colonel Clifton HOSKINS and Hoskins Inc.,
                                         Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-03136
                         Honorable Peter A. Sakai, Judge Presiding

                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

     The court has considered the appellant’s motion for rehearing en banc, and the motion is
DENIED.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court